Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US2018/0330269) in view of Zhou et al. (US2017/0039765).
To claim 1, Cohen teach a computer-implemented method for generating an improved map of field anomalies using digital images and machine learning models, the method comprising: 
obtaining a shapefile that defines boundaries of an agricultural plot (output of 201 of Fig. 2, paragraphs 0049, 0054); 
obtaining a plurality of plot images from one or more image capturing devices that are located within the boundaries of the agricultural plot (Figs. 16-17, paragraphs 0084, 0086); 

based on the plurality of plot tiles, generating, using a first machine learning model and a plurality of first image classifiers corresponding to one or more first anomalies, a set of classified plot images that depicts at least one anomaly (Figs. 15e, 21, paragraphs 0091, 0094); 
based on the set of classified plot images, generating a plot anomaly map for the agricultural plot (Fig. 20, paragraph 0093); 
transmitting the plot anomaly map to one or more controllers that control one or more agricultural machines to perform agricultural functions on the agricultural plot (Figs. 1, 21, paragraphs 0046, 0094).
But, Cohen do not expressly disclose wherein the one or more image capturing devices are mounted at a fixed location, a ground vehicle, or an unmanned aerial vehicle within the agricultural plot; based on the plot map of the agricultural plot, generating a plot grid; based on the plot grid and the plot map, generating a plurality of plot tiles.
	Zhou teach a map generation method based on imagery from unmanned aerial vehicle (Fig. 13, paragraphs 0006, 0043, 0048), comprises: generating a grid based on a map; and generating a plurality of tiles based on the grid and the map (paragraphs 0078, 0087-0088)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhou into the method of Cohen, in order to account plot grid and plot tiles from image data.






To claims 8 and 18, Cohen and Zhou teach claims 1 and 18.
Cohen and Zhou teach wherein the calibrating and pre-processing of the plurality of plot images to create the plot map of the agricultural plot at the plot level comprises performing one or more of: calibrating the plurality of plot images, stitching the plurality of plot images at the plot level to create the plot map, or correcting one or more colors depicted in the plurality of plot images (Figs. 25, 27, paragraphs 0054, 0077, 0100, 0103).

To claims 10 and 20, Cohen and Zhou teach claims 1 and 11.
Cohen and Zhou teach wherein the plot anomaly map for the agricultural plot comprises one or more specific anomaly maps, each specific anomaly map depicting a specific anomaly identified for the agricultural plot (Figs. 2, 27, paragraphs 0051, 0101, 0103).



Claims 2-7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US2018/0330269) in view of Zhou et al. (US2017/0039765) and Johnson et al. (US2015/0278640).

Cohen and Zhou teach wherein the shapefile is generated by performing: obtaining a plurality of aerial images of an agricultural field (Cohen, Fig. 1, paragraph 0043); calibrating and pre-processing the plurality of aerial images to create a field map of the agricultural field at a field level (Cohen, Figs. 3a, 29, paragraphs 0052, 0077, 0101, 0107); based on the plurality of field tiles, generating, using a second machine learning model and a plurality of second image classifiers corresponding to one or more second anomalies, a set of classified field images that depicts at least one anomaly (Cohen, Figs. 12, 21, paragraphs 0077, 0094, 0101); based on the set of classified field images, generating a field anomaly map for the agricultural field (Cohen, Fig. 12, 21, paragraphs 0077, 0094, 0101); based on the field anomaly map, generating the boundaries for the agricultural plot (Cohen, paragraph 0054), but Cohen and Zhou do not expressly disclose based on the field map of the agricultural field, generating a field grid; based on the field grid and the field map, and generating a plurality of field tiles.
	Johnson teach based on the field map of the agricultural field, generating a field grid; based on the field grid and the field map, and generating a plurality of field tiles (Figs. 11-12, paragraphs 0003, 0007, 0116, 0183), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Cohen and Zhou, in order to effectively further image data associated with anomalies of large land mass.

To claims 3 and 13, Cohen, Zhou and Johnson teach claims 2 and 12.
Cohen, Zhou and Johnson teach wherein the agricultural plot is a part of the agricultural field (Cohen, paragraphs 0043, 0046, 0054).

To claims 4 and 14, Cohen, Zhou and Johnson teach claims 2 and 12.
Cohen, Zhou and Johnson teach wherein the plot anomaly map has a higher-level of detail than the field anomaly map (Cohen, Fig. 27, paragraphs 0101, 0103, 0106); wherein the plurality of first image classifiers has a higher-level of detail than the plurality of second image classifiers (Cohen, Fig. 21, paragraph 0094); wherein the plurality of first image classifiers includes two or more of: one or more interrow image classifiers, one or more weed image classifiers, one or more bare soil classifiers, one or more lodging classifiers, or one or more standing water classifiers (Cohen, Fig. 24, paragraph 0099); wherein the one or more first anomalies have a higher-level of detail than the one or more second anomalies (Cohen, Fig. 24, paragraph 0099).

To claims 5 and 15, Cohen, Zhou and Johnson teach claims 2 and 12.
Cohen, Zhou and Johnson teach wherein the shapefile is used to control the one or more image capturing devices configured to capture the one or more plot images from the agricultural plot defined by the boundaries (Cohen, Fig. 2, paragraphs 0049-0051, 0054, 0100).

To claims 6 and 16, Cohen, Zhou and Johnson teach claims 2 and 12.
Cohen, Zhou and Johnson teach wherein the plurality of plot images is captured by the one or more image capturing devices as the one or more image capturing device are controlled based on contents of the shapefile specifying the boundaries of the agricultural plot (Cohen, Fig. 2, paragraphs 0049-0050, 0054).

To claims 7 and 17, Cohen, Zhou and Johnson teach claims 2 and 12.
.




Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US2018/0330269) in view of Zhou et al. (US2017/0039765) and Wiltz (“Edge TPU from Google Brings AI to Embedded, Mobile Devices”).
To claims 9 and 19, Cohen and Zhou teach claims 1 and 11.
Cohen and Zhou teach wherein the calibrating and pre-processing of the plurality of plot images to create the plot map of the agricultural plot at the plot level (Fig. 22, paragraphs 0093, 0096), but Cohen and Zhou do not expressly being performed by an edge tensor processing unit (Edge TPU).
	Wiltz teach using an edge tensor processing unit to run high performance machine learning applications directly on mobile and embedded devices (pages 1-2, allows engineers to build and train machine learning models in the cloud and have them run actions and predictions at the edge in mobile devices and embedded systems), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Cohen and Zhou, in order to provide effective processing hardware to run.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 28, 2022